                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



WATCHOUS ENTERPRISES, LLC,
          Plaintiff,

      vs.                                              No. 16-1432-JTM

PACIFIC NATIONAL CAPITAL,
      et al.,
              Defendants.




                            MEMORANDUM AND ORDER


      The court hereby denies without prejudice the motions by counsel for the

Waterfall defendants to withdraw. The motions state counsel has “admonished their

clients, which include corporations, that each needed to obtain new counsel,” and that

the motion “is being served … on each of the Defendants and their representatives.”

(Motion, at 2). The Certificate of Service attached to the motion specifies that a copy of

the withdrawal motion “was sent … by email to the Waterfall Defendants.” (Id. at 3).

      Under D.Kan.R. 83.5.5(a)(2), such a motion must be served upon the client “by

personal service or by certified mail.” Further, the motion must identify the current

mailing address and telephone number for the client. Rule 335.5(a)(1)(c). The present

motion includes mailing addresses for the Waterfall defendants, but does not include

either their telephone numbers, or a statement as to why these cannot be provided.
      IT IS ACCORDINGLY ORDERED this day of February, 2020, that the Motions to

Withdraw (Dkt. 326, 327, 328) are denied without prejudice.




                                        J. Thomas Marten
                                        J. Thomas Marten, Judge




                                          2
